Citation Nr: 1419530	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-00 084A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 20 percent prior to October 28, 2013, for a lumbar spine disability, and in excess of 10 percent since October 28, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability, status post anterior cruciate ligament surgery.

5.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for a left elbow disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for a right elbow disability.

8.  Entitlement to an initial evaluation in excess of 10 percent for a left wrist disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for a right wrist disability.

10.  Entitlement to an initial compensable evaluation for bilateral pes planus prior to January 27, 2012, and in excess of 10 percent since January 27, 2012.

11.  Entitlement to an initial compensable evaluation for left foot hallux valgus.

12.  Entitlement to an initial compensable evaluation for right foot hallux valgus.

13.  Entitlement to an initial compensable evaluation for rhinosinusitis.

14.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).

15.  Entitlement to an initial compensable evaluation for irritable bowel syndrome prior to September 12, 2011, and in excess of 30 percent since September 12, 2011.

16.  Entitlement to an initial compensable evaluation for left knee and lumbar spine scars prior to October 13, 2011, and in excess of 20 percent since October 13, 2011.

17.  Entitlement to a compensable evaluation for erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1984 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008, September 2008, and November 2011 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

The Veteran requested a hearing before a Veterans Law Judge, to be held via videoconference from the RO, and such was scheduled for March 2014.  The Veteran canceled his hearing in light of the action below.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal, with respect to all issues, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant in March 2014 correspondence withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


